Citation Nr: 1419834	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-47 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, from August 1953 to August 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted him service connection for right ear hearing loss, recharacterized his previously service-connected left ear hearing loss to resultantly include the additional service-connected hearing loss in this other ear, and assigned the newly characterized bilateral (left and right) hearing loss an initial 10 percent disability rating.

As support for his claim for a higher rating, he and his daughter testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

In September 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The additional development included having the Veteran reexamined for comment on whether and to what extent his hearing loss affects his employment and social and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 (2013).


In November 2013, the Board again remanded this claim to the RO via the AMC.  That additional remand directed the RO/AMC to reschedule the Veteran for another VA audiological evaluation and provide him appropriate notice of it, also apprise him of the consequences of failing to report for it.  Review of the subsequent development reveals, at the very least, substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008), accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than exact, compliance with the terms of a Board remand is all that is required).

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As well, this appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

At worst, the Veteran has Level IV hearing loss in his right ear and Level V hearing loss in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for his bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, though, as the Veteran's claim is for a higher initial rating for his bilateral hearing loss, in other words a "downstream" issue, the VCAA notice obligations were satisfied once service connection was granted for this disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This is because the claim as it arose in its initial has been substantiated, so proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the "downstream" disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement concerning his initial rating is not resolved.  And he was provided this required SOC, also since has received supplemental SOCs (SSOCs).

He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, to this end, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with his claims file for consideration.  He also was provided VA compensation examinations that, collectively, contain descriptions of the history of the disability at issue, document and consider the relevant medical facts and principles, and assess the severity of this disability in relation to the applicable rating criteria.  His most recent examination also, as requested, commented on the functional impact his hearing loss disability has on his daily life.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the electronic VBMS claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).


Turning now to the facts and circumstances of this particular case.  The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This DC sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns of hearing impairment, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86(a) and (b).

The Veteran underwent a VA audiological examination in April 2008.  During that evaluation his pure-tone thresholds, measured in decibels in an air conduction study, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
45
50
60
55
60
56
Left
45
50
70
60
60
60

A bone conduction study was also performed, but the results were either the same or better hearing for each measurement.  Thus, the Board will use the air conduction study as it is more beneficial to the Veteran.  He also registered scores of 76 percent in the right ear and 88 percent in the left on the Maryland CNC Word List speech recognition test.  He was diagnosed with bilateral moderate sensorineural hearing loss.  

He had a second VA audiological examination in April 2011.  During that evaluation his pure-tone thresholds, measured in decibels in an air conduction study, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
40
55
65
60
60
60
Left
45
60
70
65
65
65

A bone conduction study revealed the exact same pure-tone thresholds.  He also registered scores of 82 percent in the right ear and 80 percent in the left on the Maryland CNC Word List speech recognition test.  The examiner further remarked that the Veteran's usual occupation and daily activities were not affected by his hearing loss.

The Veteran additionally submitted a record of a private audiogram from June 2012.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
60
65
70
70
70
68.75
Left
55
70
75
70
70
71.25

There is no indication in this record that a Maryland CNC Word List speech recognition test was performed.  

He submitted yet another record of a private audiogram from February 2013.  This additional record contains the chart of an audiogram, but with no subsequent interpretation of the results.  It also contains figures in a chart labeled "Speech Test Results," but it does not indicate what particular speech test was performed in terms of whether it was the Maryland CNC that is required.  

Finally, the Veteran underwent his most recent VA examination in February 2014.  During this most recent evaluation his pure-tone thresholds, measured in decibels in an air conduction study, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
50
55
60
60
65
60
Left
50
55
70
65
65
63.75

A bone conduction study revealed the exact same pure-tone thresholds.  He also registered scores of 76 percent in the right ear and 74 percent in the left on the Maryland CNC Word List speech recognition test.  The examiner marked that the hearing loss impacted the Veteran's ordinary conditions of daily life, including his ability to work, and described the functional impairment as the inability to hear well. 

The April 2008 VA examination does not indicate an exceptional pattern of hearing impairment, thus only Table VI will be used for evaluation.  The findings of the examination indicate a numeric designation of IV for the right ear and III for the left.  The point of intersection on Table VII reflects that this level of hearing loss warrants a 10 percent rating.

The April 2011 VA examination does indicate an exceptional pattern of hearing impairment, thus whichever of Table VI or Table VIA that results in the higher numeral will be used.  38 C.F.R. § 4.86.  Using either table for the Veteran's right ear indicates a numeric designation of IV.  For his left ear, Table VI indicates a numeric designation of IV while Table VIA indicates a designation of V - therefore V will used.  The point of intersection on Table VII reflects that this level of hearing loss nonetheless warrants a 10 percent rating.  


As neither of the private June 2012 or February 2013 records indicate use of the Maryland CNC Word List speech recognition test, they may not be used for rating purposes.  See 38 C.F.R. § 4.85(a).  In the September 2012 remand, the Board specifically directed the RO/AMC to inform the Veteran that this was the case and give him the opportunity to submit any addendum to the June 2012 record so it could be used.  It provided him this notice, and he did not forward any information that would allow it, or the subsequent February 2013 record, to be used.  

The February 2014 VA examination also indicates an exceptional pattern of hearing impairment, thus whichever of Table VI or Table VIA that results in the higher numeral will be used.  38 C.F.R. § 4.86.  Using either table, the Veteran's right ear is warranted a numeric designation of IV and his left a designation of V.  The point of intersection on Table VII reflects that this level of hearing loss still warrants a 10 percent rating, so no change in the existing rating.

Thus, the objective testing of record does not support the assignment of a higher rating for the Veteran's bilateral hearing loss, regardless of which examination is used (past or more current).  Thus, the preponderance of the evidence is against the assignment of an initial rating higher than 10 percent for his disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Extra-schedular Consideration

In reaching the above decision, the Board also has considered whether an extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In the report of the most recent February 2014 VA examination, the examiner indicated that the Veteran had described the functional impact of the hearing loss as "unable to hear well."  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the Court noted that, unlike the Rating Schedule for hearing loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10.  But also in Martinak, the Court explained that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

During his July 2012 Travel Board hearing, the Veteran described in detail the functional impact his hearing loss had on his life, including difficulty at work, difficulty hearing female voices, being made fun of because of hearing aid use, having to read lips, people misunderstanding him due to confusion over what he thought he heard them say, a hindered social life, trouble hearing the phone ring, and that his hearing aids amplify background noise to the point it becomes too loud and startles him.  His daughter added that she has to speak to the point of screaming in order for him to hear her, that he is startled by background noise emanating from the kitchen, and that his extra-curricular activities have diminished.  

Nonetheless, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected bilateral hearing loss is inadequate.  See Thun at 115.  The symptoms and type of impairment that he and his daughter have described and contemplated as the inability to hear well in the functional impairment section of the February 2014 VA examination report are reasonably contemplated by DC 6100.  The Veteran's subjective complaints stem entirely from his inability to hear well, and thus, are fully encapsulated by the Rating Schedule.  

Veterans will similar levels of hearing loss experience the same type of impairment, so it is not unique to him or his situation.  Furthermore, there is no objective evidence of record indicating his service-connected disability markedly interferes with his employment, meaning above and beyond that contemplated by the 10 percent rating he has under the Rating Schedule.  38 C.F.R. §§ 4.1, 4.15.  Finally, the record does not indicate that his bilateral hearing loss has caused him anything tantamount to frequent hospitalization.  Indeed, to the contrary, most, if not all, of the evaluation and treatment he has received and required for this disability has been on an outpatient basis, not instead as an inpatient, certainly not on what could be considered a frequent or recurrent basis.

The Court also has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though, the Board finds that a derivative TDIU claim is not raised by the record or in any of the Veteran's pleadings or those of his representative.  Specifically, the evidence of record fails to show that the Veteran is unemployable because of his hearing loss.  While he has indicated that he no longer works as a teacher or counselor, this has not been attributed to this service-connected disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.   

ORDER

The claim of entitlement to an initial rating higher than 10 percent for the bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


